UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-1613


MARY CHIU FEBEH,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 29, 2009           Decided:   February 26, 2009


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kell Enow, ENOW & PATCHA, Silver Spring, Maryland, for
Petitioner.    Gregory G. Katsas, Assistant Attorney General,
William C. Peachey, Assistant Director, Jem C. Sponzo, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mary Chiu Febeh, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)         dismissing     her    appeal      from   the   immigration

judge’s    denial      of    her     requests     for    asylum,     withholding       of

removal, and protection under the Convention Against Torture.

               Febeh   first       challenges     the    determination      that       she

failed    to    establish      her    eligibility       for    asylum.      To   obtain

reversal of a determination denying eligibility for relief, an

alien    “must    show      that     the   evidence     [s]he    presented       was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                 INS v. Elias-Zacarias, 502 U.S.
478, 483-84 (1992).          We have reviewed the evidence of record and

conclude that Febeh fails to show that the evidence compels a

contrary result.         Accordingly, we cannot grant the relief that

she seeks.

               Additionally, we uphold the denial of Febeh’s request

for withholding of removal.                “Because the burden of proof for

withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                      Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                 Because Febeh failed to show

that she is eligible for asylum, she cannot meet the higher

                                            2
standard for withholding of removal.             For the same reasons, we

also uphold the denial of Febeh’s request for protection under

the Convention Against Torture.

           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      3